Citation Nr: 0310123	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to August 
1974.  He died in November 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Board remanded this case for further development in June 
2001, and the case has since been returned to the Board.  
Although the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 was not listed in this remand, the Board 
will address this issue in the present decision, as the 
appellant has perfected an appeal as to the issue.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.


2.  At the time of the veteran's death in November 1999, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling; 
residuals of a left femur fracture, evaluated as 30 percent 
disabling; and a right ilium fracture, evaluated as zero 
percent disabling.

3.  The veteran's immediate cause of death was sepsis, and 
his death certificate lists psoriasis, alcohol abuse, and 
PTSD as significant conditions contributing to death but not 
resulting in the underlying cause.

4.  There is competent medical evidence of record confirming 
a causal connection between alcohol abuse attributable to 
PTSD and the cause of the veteran's death.

5.  The issue of entitlement to DIC under 38 U.S.C.A. § 1318 
is moot in light of the grant of service connection for the 
cause of the veteran's death.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2002).

2.  The claim of entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  Given the favorable action taken in 
this decision, as described below, the Board nevertheless 
finds that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

At the time of the veteran's death in November 1999, service 
connection was in effect for PTSD, evaluated as 100 percent 
disabling; residuals of a left femur fracture, evaluated as 
30 percent disabling; and a right ilium fracture, evaluated 
as zero percent disabling.  The veteran's immediate cause of 
death was sepsis, and his death certificate lists psoriasis, 
alcohol abuse, and PTSD as significant conditions 
contributing to death but not resulting in the underlying 
cause.

The Board has reviewed the veteran's VA treatment records and 
observes that he had a long history of alcohol abuse that 
ended in 1996.  During treatment, he reported that he 
utilized alcohol to "numb out" his Vietnam experiences and 
memories, as indicated in an August 1996 VA clinical 
psychology summary.

In a March 2002 opinion, a VA physician, who had reviewed the 
veteran's medical records from the period of time just prior 
to his death in 1999, indicated that he died from septic 
shock with multi-organ system failure secondary to 
streptococcus pyogenes.  This physician further noted that 
the veteran may have died from this infection whether or not 
he was immunocompromised by alcoholic cirrhosis.  Although 
this physician did not believe that the veteran's death was 
due to PTSD, and there was no causal connection, he further 
stated that it was "outside the scope of my practice to 
comment on what effects PTSD and alcohol had on [the veteran] 
prior to seeing him for the first time on November 13, 
1999."  The physician further stated that the reason PTSD 
and alcohol abuse were listed on the death certificate was to 
indicate that these disorders may have causally shared in 
producing the veteran's debilitation, even though septic 
shock was the ultimate cause of death.

Given the uncertain conclusions indicated in the March 2002 
opinion, the Board forwarded this case to a Veterans Health 
Administration (VHA) doctor for an additional opinion 
regarding the relationship between the cause of the veteran's 
death and alcohol abuse relating to his PTSD.  In a January 
2003 opinion, the doctor noted a history of alcohol use of at 
least 30 years and stated that alcoholic hepatitis was 
"confidently confirmed on many occasions."  A clinical 
diagnosis of alcoholic cirrhosis was also noted.  The doctor 
stated that it appeared at least as likely as not that the 
veteran suffered from cirrhosis induced by alcohol, given 
that physicians tended to underdiagnose alcoholic cirrhosis 
during life and are reluctant to subject patients to invasive 
diagnostic procedures.  Also, the doctor noted that it was 
more likely than not that the veteran suffered from 
undernutrition as a direct consequence of alcohol abuse and 
that it was also more likely than not that chronic 
undernutrition contributed directly and substantially to his 
death by weakening him to the extent that he was not able to 
withstand the effects of his ultimate infection.  Moreover, 
the doctor found that the veteran's consumption of large 
quantities of alcohol just prior to his final hospital 
admission more likely than not contributed directly and 
substantially to his delay in seeking medical care.  Overall, 
the doctor concluded "with great confidence" that the 
veteran's history of alcohol abuse, both chronically and 
immediately preceding his final admission, contributed 
substantially and materially to his death from Group A 
streptococcal sepsis.

After reviewing the records noted above, the Board is 
satisfied that the veteran's alcohol abuse was a direct 
symptom of, and a reaction to, his PTSD symptoms.  Although 
the March 2002 VA statement did not definitively address 
whether such alcohol abuse contributed materially and 
substantially to the veteran's death, the January 2003 VHA 
opinion unequivocally supports the finding that alcohol abuse 
did have a substantial impact that contributed to cause his 
death.  As such, the Board concludes that there is a 
substantial causal relationship between the veteran's 
service-connected PTSD and the cause of his death.  
Accordingly, service connection is warranted for the cause of 
his death, and this claim is granted in full.

In light of the grant of service connection for the cause of 
the veteran's death, the claim of entitlement to DIC under 
38 U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
dismissed.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

